GOLDTHWAITE, J.
It is difficult to perceive on what principle it ever could have been ruled that acceptance of sat-faction from a stranger was not a bar to an action. Yet it was so held in Grimes v. Blafield, Cro. Eliz. 541, and this case is recognized in New York and Kentucky. [Clow v. Borst, 6 John. 35; Gresher v. Grant, 3 Mon. 302, and is cited without disapprobation by Yiner, Comyn, and Bacon. To us, however, it seems at variance alike with common sense and justice. When the party has accepted a satisfaction, it is immaterial whether it moves from a stranger or from one who is directly bound. So strong is the general rule, that the *858party can have but one satisfaction, that it is well settled that a satisfaction against one wrong doer is so as to all, although the injured party accepting it shall stipulate to the contrary. [ComynDig. Ac. and Satis., A., 19, Ruble v. Turner, 2 H. & M. 38; Dufresne v. Hutchinson, 3 Taunt. 117.] In this case however, we doubt if the succeeding administrator of King can be said properly to be a stranger to the subject matter out of which the partial satisfaction is supposed to arise, It was the circumstance that the estate afterwards represented by him, was owing an unsatisfied debt, which caused the defendant to commit the trespass of which the plaintiff is complaining. Be this as it may, the party has asserted his right to partial indemnity against this estate, by insisting on a rebatement from the hire of the slaves, for the precise time for which he is pursuing the plaintiff, and in our judgment is no more entitled, after obtaining satisfaction, to insist it was unlawfully obtained, than he would against a co-trespasser, after pursuing him with the same effect. The tendency of modern decision is wholly adverse to the allowance of two satisfactions for any injury whatever. [Story’s PI. 192.] We are entirely satified, that having insisted on a rebatement of the hire, which he was to pay for the slaves, and having obtained it for the reason that his possession was determined by the defendant’s act, he is concluded, so far as that extends, from again obtaining satisfaction for the same injury.
Let the judgment be reversed, and the cause remanded.